

117 S2339 IS: Consumer and Fuel Retailer Choice Act
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2339IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mrs. Fischer (for herself, Ms. Klobuchar, Mr. Grassley, Ms. Duckworth, Mr. Thune, Ms. Smith, Ms. Ernst, Ms. Baldwin, Mr. Rounds, Mr. Durbin, Mr. Moran, and Mr. Marshall) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act with respect to the ethanol waiver for Reid vapor pressure limitations under such Act. 1.Short titleThis Act may be cited as the Consumer and Fuel Retailer Choice Act.2.Ethanol waiver(a)Reid vapor pressure limitationSection 211(h) of the Clean Air Act (42 U.S.C. 7545(h)) is amended—(1)in paragraph (4)—(A)in the matter preceding subparagraph (A), by inserting or more after 10 percent; and(B)in subparagraph (C), by striking additional alcohol or; and(2)in paragraph (5)(A), by inserting or more after 10 percent.(b)Existing waiversSection 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) is amended—(1)by striking The Administrator, upon and inserting the following:(A)The Administrator, upon; and(2)by adding at the end the following:(B)A fuel or fuel additive that has been granted a waiver under subparagraph (A) prior to January 1, 2017, and meets all of the conditions of that waiver, other than the waiver’s limits for Reid Vapor Pressure, may be introduced into commerce if the fuel or fuel additive meets all other applicable Reid Vapor Pressure requirements..